Exhibit 10.2

[CASTLE CREEK FINANCIAL LLC LETTERHEAD]

November 8, 2006

Daniel M. Quinn

Chief Executive Officer

Centennial Bank Holdings, Inc.

1331 Seventeenth Street, Suite 300

Denver, CO 80202

Dear Dan:

This letter agreement (the “Agreement”) will confirm that Centennial Bank
Holdings, Inc., (“Centennial”) has engaged Castle Creek Financial LLC (“Castle
Creek”) as the exclusive financial advisor to Centennial and any entities it may
form, acquire or invest in (collectively, the “Company”) in connection with the
Company’s efforts to (a) acquire or invest in other financial institutions,
excepting therefrom the opening or purchase of individual bank branches in the
ordinary course of business; (b) effect a sale of the Company or a material
amount of its assets; or (c) pursue a financing or recapitalization transaction
(collectively, the “Transaction”). This Agreement amends and restates the letter
agreement dated as of August 1, 2005. As the exclusive financial advisor to the
Company, Castle Creek will, in addition to providing services in connection with
a proposed Transaction, provide other services pursuant to paragraph 9.

 

1. In connection with a proposed Transaction, at the request of the Company,
Castle Creek will provide such services as the Company shall reasonably request
including: (i) assisting the Company in the structuring of the financial aspects
of a Transaction; (ii) identifying alternative potential parties and contacting
such parties as the Company may designate; (iii) assisting the Company in
negotiating the terms of a Transaction with such parties; (iv) assisting the
Company in communicating the strategic implications of the Transaction to the
investment community; and (v) advising the Company in connection with its
efforts to raise any additional capital that may be required to facilitate the
Transaction. Further, Castle Creek and the Company expressly acknowledge that
the fees provided for under paragraph 3 for a completed Transaction were
determined in light of the fact that significant financial advisory services are
rendered to the Company in connection with potential Transactions that are not
successfully completed. Thus, such fees earned pursuant to paragraph 3 will
serve as compensation for services rendered in connection with a completed
Transaction and in connection with potential Transactions that are not
successfully completed. Further, such fees are in recognition of the exclusive
arrangement between Castle Creek and the Company, and Castle Creek’s commitment
to source and present opportunities in the Company’s geographic market and niche
for the Company’s sole consideration and decision before presenting such
opportunities to any third party.

 

2. In connection with a proposed Transaction, you will furnish Castle Creek with
such material regarding the business and financial condition of the Company as
we reasonably request, all of which will be accurate and complete in all
material respects at the time



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

furnished in writing. The Company will also use its reasonable best efforts to
assure that its personnel, consultants, experts, attorneys and accountants are
made available to Castle Creek upon Castle Creek’s reasonable request in
connection with services provided or to be provided by Castle Creek. During the
term of this Agreement, the Company shall promptly notify Castle Creek of
(i) any material changes in the business or financial condition of the Company
from the written information provided to Castle Creek, and (ii) any material
events or developments relating to the financial condition or business
operations or prospects of the Company and promptly make available for Castle
Creek’s review copies of all filings related to the Transaction made by the
Company with any regulatory agency and copies of all press releases related to
the Transaction issued by the Company. We are relying, without independent
verification, on the accuracy and completeness of all information furnished to
us in writing by the Company or any other party or potential party to any
Transaction. Castle Creek agrees that all requests for information from the
Company will be directed only to the Chief Executive Officer, Chief Financial
Officer or General Counsel of the Company or such other persons as the Chief
Executive Officer shall specifically designate and that it will not treat
information obtained from any other person or source as having been provided by
the Company. In addition, Castle Creek agrees to keep any such non-public
information confidential so long as it remains non-public, unless disclosure is
required by law or requested by any governmental or regulatory agency or body,
and Castle Creek will not make any use thereof, except in connection with our
services hereunder for the Company. Any advice rendered by Castle Creek pursuant
to this letter shall not be disclosed in any manner without Castle Creek’s prior
written approval and will be treated by the Company and Castle Creek as
confidential, unless disclosure is required by law.

 

3. In consideration of the services to be provided hereunder, the Company agrees
to pay to Castle Creek the following cash fees:

 

  (A) In the event that a sale of the Company is completed, an amount equal to
one and one-half percent (1.5%) of the Transaction Value (as defined below) for
the Transaction, net the cost of a “fairness opinion” if such opinion is deemed
necessary,

 

  (B) In the event that an acquisition of or investment in another financial
institution is completed by the Company, an amount based upon the following
schedule will be owed to Castle Creek upon the consummation of the acquisition
or investment based upon the Transaction Value for the Transaction, net the cost
of a “fairness opinion” if such opinion is deemed necessary:

 

         Deal Value ($ in millions)             Fees    (1)    If       <$20   
   then       1.0%    (2)    If       $20 >       then       $200,000, plus
0.75% of amount in excess of $20 million.   

Page 2 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

 

  (C) In the event of a financing or recapitalization, the fees will be
determined in accordance with paragraph 8 below.

 

  (D) Fees payable pursuant to paragraphs 3 (A), (B) and (C) shall be paid upon
and only upon the closing of the Transaction.

For purposes of this Agreement, “Transaction Value” means the sum of (as
applicable for the particular Transaction): (i) with respect to each class of
capital stock of the Company in the event of a sale of the Company or of the
financial institution which is acquired by the Company or in which the Company
invests, the aggregate consideration paid or payable for all shares of such
capital stock and for all shares of such classes issuable upon exercise of
options, warrants or other rights, or conversion or exchange of securities to
the extent that such options are then exercisable; (ii) in the case of an
acquisition or sale, the aggregate liquidation value of any preferred stock or
other preferential interests redeemed or remaining outstanding; (iii) the fair
market value of any assets distributed to shareholders of the Company or such
financial institution that is purchased in connection with the Transaction; and
(iv) in the case of any asset purchase or sale, the aggregate consideration paid
or payable for the assets of the Company or the assets of another financial
institution, as the case may be.

The determination of the “aggregate consideration paid or payable” for shares of
any classes of capital stock in connection with the Transaction shall include
cash, securities (valued in accordance with the following paragraph), or other
assets or consideration paid or payable by the purchaser or any of its
affiliates, as the case may be, determined without regard to any allocations
between the Company or its affiliates in the event of a sale of the Company or
between the financial institution or its affiliates in the event such financial
institution is acquired by the Company or the Company invests in such financial
institution, including but not limited to (i) assets (net of debt or payables)
of the Company or such financial institution retained by the Company or such
financial institution or their respective stockholders and affiliates, as the
case may be, (ii) any deferred installments of the purchase price, (iii) any
portion of the purchase price held in escrow subsequent to closing which is
payable pursuant to the terms of the escrow arrangement, irrespective of whether
such amounts are in fact paid, (iv) any extraordinary compensation paid directly
or indirectly by the purchaser to principals, management or employees of the
Company or affiliates of the Company in connection with or in anticipation of
the Transaction or by the Company to principals, management or employees of a
financial institution acquired by the Company or in which the Company invests,
including but not limited to cash payments, stock or option grants, consulting
arrangements and non-competition arrangements, (v) any payments to the Company
or the financial institution and their respective affiliates for non-competition
agreements, (vi) any payments pursuant to earn-outs, royalties or other similar
arrangements, (vii) any payments payable after closing upon the occurrence of
certain contingencies or conditions or the satisfaction of certain earnings,
sales levels or other performance objectives which are agreed to on or before
the closing,

Page 3 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

irrespective of whether such amounts are in fact paid, (viii) the amount of any
extraordinary dividends or other extraordinary payments or distributions to
stockholders of the Company or the financial institution in connection with or
in anticipation of the Transaction, and (ix) consideration paid by the purchaser
or its affiliates as a deposit, reimbursement of expenses, liquidated damages,
walk-away fee or other arrangement.

In the event that all or any portion of the Transaction Value for a Transaction
is paid in stock or other securities, deferred installments or other non-cash
consideration, the amount of the fee payable with respect to such items shall be
determined on the basis of the fair market cash equivalent value of such
non-cash consideration as of the day preceding the closing date of the
Transaction as reasonably determined by Castle Creek and the Company, provided
that the value of securities (received as consideration) which have an existing
public trading market shall be determined by the closing sale (trade) price on
the closing date.

Any portion of the fee which is payable with respect to any earn-out, royalty or
similar arrangement where the amount payable is not a certain amount, shall be
calculated and paid at the closing based upon the estimated net present value
thereof as reasonably determined by Castle Creek and the Company.

If a Transaction takes the form of a purchase of assets and an assumption of
liabilities, then the “Transaction Value” of the Company or the financial
institution shall be deemed to include the amount of cash, securities, or other
consideration paid to the Company or the financial institution and their
respective shareholders, and affiliates, as the case may be, in respect of the
assets, plus the aggregate face amount of all liabilities, including accounts
payable, accruals, and income taxes payable of the Company, or the financial
institution, assumed by the purchaser and its affiliates or the Company, as the
case may be.

If a Transaction involves the acquisition of less than all of the Company’s
outstanding equity securities, but securities representing more than 50% of the
combined voting power of the then outstanding securities of the Company, then
the fee payable pursuant to Section 3(A) shall nonetheless be calculated as
though all such equity securities had been so acquired by the purchaser.

 

4. Regardless of whether a Transaction is completed, the Company will reimburse
Castle Creek, upon its demand, for all reasonable out-of-pocket expenses
(including travel expenses and fees and disbursements of counsel retained by
Castle Creek in connection with this engagement). In seeking such reimbursement,
Castle Creek shall provide an explanation of such charges.

 

5. The Company agrees to indemnify and hold Castle Creek harmless in accordance
with the terms and conditions of Appendix A attached hereto and made a part
hereof as though fully set forth in this Agreement. No termination or
modification hereof, or completion of Castle Creek’s engagement hereunder, shall
limit or affect such indemnification.

Page 4 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

 

6. Castle Creek’s services hereunder may be terminated by the Company or Castle
Creek at any time upon 30 days written notice, provided that Castle Creek shall
be entitled to any fees payable pursuant to Section 3 and Section 8 hereof in
the event that the Company completes a Transaction (i) on which Castle Creek
provided advice or participated in discussions with any of the investors in such
Transaction or (ii) with any of the parties as to which Castle Creek advised the
Company or with whom the Company engaged in discussions regarding a possible
Transaction prior to the termination of this Agreement, providing that such
Transaction is completed within eighteen months following the termination of
this Agreement. In addition, Castle Creek shall remain entitled to the
reimbursement of fees and expenses under the terms and conditions described in
Section 4 hereof, to the extent the same have been incurred on or prior to the
date of such termination. Furthermore, the provisions of this Section 6, and
Sections 2, 5 (including Appendix A), 8, 10, 11, 12, 13, 14, 15 and 16 shall
survive any termination of this Agreement.

 

7. In order to coordinate our efforts with respect to any Transaction for which
we intend to engage a financial advisor, during the period of our engagement
hereunder neither the Company nor any representative thereof (other than Castle
Creek) will initiate discussions regarding a Transaction except through Castle
Creek, unless the Company reasonably believes that the involvement of Castle
Creek is premature. If the Company or its management receives an inquiry
regarding a Transaction, they will promptly advise Castle Creek of such inquiry
in order that we can evaluate such prospective party and its interest and assist
the Company in any resulting negotiations.

 

8. It is understood and agreed that if the Company decides to pursue a financing
or recapitalization Transaction for which Castle Creek is to provide any of the
financial advisory services described above in Section 1 hereof, the Company and
Castle Creek shall negotiate in good faith acceptable compensation for Castle
Creek in consideration of such services, which compensation will take into
account, among other things, the results obtained and the custom and practice
among investment bankers acting in similar situations. The compensation owed to
Castle Creek in accordance with the fee structure agreed upon by the Company and
Castle Creek in respect of a financing or recapitalization Transaction shall be
paid to Castle Creek in cash upon the consummation of any such Transaction. It
is understood that no separate fee will be owed to Castle Creek in consideration
of services in connection with a financing or recapitalization Transaction if
such Transaction is undertaken in connection with a Transaction described in
Section 3(B) above.

 

9. It is understood and agreed that Castle Creek will provide such other
services that may from time to time be mutually agreed upon by Castle Creek and
the Company. Castle Creek expressly acknowledges that it will not be compensated
specifically for these services other than the reimbursement for all reasonable
out-of-pocket expenses, but that such fees earned from acting as a financial
advisor to the Company for a Transaction will serve as compensation to Castle
Creek for such non-Transaction services rendered. Such

Page 5 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

services rendered to the Company not directly related to a specific Transaction
may include, but are not exclusive to (i) the development and preparation of
long term financial and strategic plans, (ii) assistance with investor and
public relations, and (iii) capital management advisory services.

 

10. Except as expressly provided herein, no fee paid or payable to Castle Creek
or any of its affiliates shall be used as an offset or credit against any other
fee paid or payable to Castle Creek or any of its affiliates.

 

11. This Agreement may not be altered, varied, revised or amended, except by an
instrument in writing signed by both the Company and Castle Creek after the date
first written above.

 

12. This Agreement, including the indemnity in Appendix A, embodies the sole
terms of the agreement between the Company and Castle Creek with respect to the
subject matter hereof and supersedes all previous agreements, whether oral or
written, between the Company and Castle Creek with respect to the subject matter
hereof. The Company and Castle Creek have not made any other agreements or
representations of any kind with respect to such subject matter. This Agreement
shall be governed by and construed in accordance with the laws of the State of
California without regard to principles of conflict of laws. Any right to trial
by jury with respect to any claim or proceeding related to or arising out of
this engagement or any transaction or conduct in connection herewith, is waived.
Any claim or dispute arising out of this Agreement or the alleged breach thereof
shall be submitted by the parties to binding and nonappealable arbitration by
the American Arbitration Association (“AAA”) in San Diego, California, under the
commercial rules then in effect for the AAA, except as provided herein. The AAA
shall recommend three arbitrators who are knowledgeable in the field of
investment banking. The parties shall agree upon one of the three arbitrators
or, if no arbitrator is mutually agreed upon, the AAA shall appoint one of the
three arbitrators within 30 days of such failure. The award rendered by the
arbitrator shall include costs of arbitration, reasonable attorneys’ fees and
fees of experts and other witnesses, but shall not include punitive damages
against either party. Each party shall have the right to request the arbitrator
to order reasonable and limited discovery. Notwithstanding this provision,
appropriate injunctive relief may be sought by either party.

 

13. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall continue one and the same instrument.

 

14. The obligations of the Company hereunder shall be the joint and several
obligations of the entities comprising the term Company.

 

15. The Company expressly acknowledges that Castle Creek has been retained
solely as an advisor to the Company, and not as an advisor to or agent of any
other person, and that the Company’s engagement of Castle Creek is not intended
to confer rights upon any persons not a party hereto (including shareholders,
employees or creditors of the Company) as

Page 6 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

against Castle Creek, Castle Creek’s affiliates or their respective directors,
officers, agents and employees. Any advice provided to the Company by Castle
Creek pursuant to this Agreement is solely for the information and assistance of
the executive management and Board of Directors of the Company. Such advice
shall be treated as confidential information, shall not be disclosed publicly in
any manner without Castle Creek’s prior written approval unless required by law
and shall not be relied upon by the Company’s shareholders or any third party.
Any reference to Castle Creek or to any affiliate of Castle Creek in any release
or communication to any party outside the Company is subject to Castle Creek’s
prior written approval, which approval shall not be unreasonably withheld or
delayed. If this Agreement is terminated prior to any release or communication,
no reference shall be made to Castle Creek without Castle Creek’s prior written
approval.

 

16. Neither the Company nor Castle Creek may assign, transfer, license, or
sublicense its rights under this Agreement without the other party’s prior
written consent, which may be granted or withheld in the other party’s sole and
absolute discretion. Subject to the limitation in this paragraph, this Agreement
will inure to the benefit of and be binding upon both the Company and Castle
Creek and their respective successors and assigns.

 

17. Castle Creek represents that it has the necessary expertise to provide the
services contemplated by this Agreement and that the compensation provided for
herein is fair and reasonable and comparable to the compensation which would be
charged by an independent provider of such services with the same type, level
and quality of expertise. The Company acknowledges that the services
contemplated herein will meet legitimate needs of the Company and that it is in
the best interests of the Company to obtain such services.

 

18. After closing a Transaction, Castle Creek shall have the right to place
advertisements in financial and other newspapers and other newspapers and
journals at its own expense describing its services to the Company under this
Agreement, provided that Castle Creek shall have submitted a copy of any such
proposed advertisements to the Company for its prior approval, which approval
shall not be unreasonably withheld or delayed.

Page 7 of 8



--------------------------------------------------------------------------------

Centennial Bank Holdings, Inc.

  November 8, 2006

Please confirm that the foregoing is in accordance with your understanding by
signing and returning to us the duplicates of this Agreement and the related
indemnification agreement which shall thereupon constitute binding agreements.

 

Very truly yours, Castle Creek Financial LLC By:  

/s/ John M. Eggemeyer

 

Accepted and agreed: Centennial Bank Holdings, Inc. By:  

/s/ Daniel M. Quinn

  Daniel M. Quinn   Chief Executive Officer

Page 8 of 8